Citation Nr: 1139085	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure and as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral vascular disease of the lower extremities, including as due to herbicide exposure and as secondary to service connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as due to herbicide exposure and as secondary to service connected diabetes mellitus.  

4.  Entitlement to service connection for a disability due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	William M. Leibrock, Attorney

ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Nashville, Tennessee, RO now has jurisdiction of this case at the local level.  

In September 2009, this matter was remanded for additional development and adjudication.  

In February 2011, the Veteran submitted evidence relevant to his claim of entitlement to service connection for peripheral vascular disease of the lower extremities.  This evidence was not accompanied by a waiver of initial RO consideration.  

The issues of entitlement to service connection for a disability due to asbestos exposure, and peripheral vascular disease of the lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and is therefore is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  The Secretary of VA has not specifically determined that there is a positive association between herbicide exposure and hypertension or peripheral neuropathy, other than acute or subacute peripheral neuropathy.

3.  Hypertension is not attributable to service or service-connected diabetes mellitus, and may not be presumed to be the result of herbicide exposure.  Hypertension was first shown years post-service.

4.  The preponderance of the medical evidence does not indicate that the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities that is due to his service-connected diabetes mellitus or is otherwise related to service.


CONCLUSION OF LAW

1.  Hypertension may not be presumed to be the result of herbicide exposure during active military service and was not incurred or aggravated in active service, may not be presumed to have been incurred therein, and is not due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  Peripheral neuropathy of the upper extremities may not be presumed to be the result of herbicide exposure during active military service and was not incurred or aggravated in active service or due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's hypertension and peripheral neuropathy claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in September 2005 and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed him of his and VA's respective responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the Veteran's service treatment records, Social Security Administration disability records, VA treatment records, and private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claims decided herein.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including hypertension, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Additionally, Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In this regard, Note 2 to 38 C.F.R. § 3.309 (e) states that, for purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule establishing the presumptions was issued in August 2010 and became effective August 31, 2010.  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran contends that he has developed hypertension and peripheral neuropathy of the upper extremities as a result of active service, to include exposure to Agent Orange.  He also argues that these disabilities originated as a result of his service connected diabetes mellitus.  

First, with respect to Agent Orange exposure, the Board notes that the Veteran served in the Republic of Vietnam during the applicable time period, and is therefore presumed to have been exposed to Agent Orange in service.  However, hypertension is not one of the diseases found to be associated with Agent Orange exposure for purposes of 38 C.F.R. § 3.309 (e).  In addition, while acute and subacute peripheral neuropathy are noted to be associated with Agent Orange, by definition such condition must have appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  Such is not the case here.  Presumptive service connection based on exposure to Agent Orange for the Veteran's claimed disabilities is therefore not available in this case.

With respect to direct service connection or service connection secondary to diabetes mellitus, the medical evidence consists of the Veteran's service treatment records, post-service medical records, and VA examinations dated in October 2005, October 2006, and April 2010.

The Veteran's service treatment records are negative for the Veteran's claimed disabilities.  After service, the Veteran's medical treatment records indicate that the Veteran had hypertension beginning in approximately 1996.  The Veteran was also noted in a March 2005 treatment note to have a right upper extremity tremor.  A September 2005 treatment note from the Veteran's private physician indicates diagnoses of hypertension and peripheral neuropathy of the upper extremities secondary to diabetes mellitus.  

In October 2005, the Veteran was provided a VA examination.  The examiner  indicated that the Veteran's claims file had not been reviewed in connection with the examination and report.  The Veteran was indicated to have some numbness and tingling in his right hand since March 2005.  He indicated that he was unable to make a hand grip with his right hand.  The examiner indicated that this was due to his wrist being restrained during hospitalization in March 2005.  The Veteran also reported  that he had been diagnosed with hypertension 4-5 years prior to the examination.  The Veteran was diagnosed with neuropathy of the right hand, cause undetermined.  The examiner stated that the neuropathy was not a glove and stocking type of peripheral neuropathy from diabetes mellitus.  The Veteran was also diagnosed with hypertension.  The examiner stated that the Veteran's hypertension preceded his diabetes mellitus by 3-4 years and that it was less likely as not caused by the diabetes mellitus. 

As part of an October 2006 VA examination in connection with his diabetes mellitus, the examiner diagnosed the Veteran as having hypertension.  This examiner indicated that the Veteran's hypertension was not a complication of diabetes mellitus and that hypertension had predated the Veteran's diabetes mellitus by approximately 10 years.  The examiner also indicated that hypertension was not worsened or increased by diabetes mellitus.  

The Veteran was again examined by VA in April 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have been diagnosed with hypertension in approximately 1996.  The examiner opined that this was not a complication of diabetes mellitus, as it antedated diabetes by many years.  The examiner also indicated that hypertension was not worsened or increased by the diabetes.  The examiner stated that it was less likely as not (less than 50/50 probability) that the Veteran's hypertension was caused by or the result of the Veteran's service-connected diabetes mellitus.  The examiner explained that the Veteran's hypertension was multifactoral, with the factors including long term tobacco use, gender, age, family history (both parents with hypertension), diet/weight, lipid status and lifestyle.  The examiner indicated that the Veteran had exposure to Agent Orange, which was recognized as one factor.  The examiner stated, however, that this factor was not more important than any other factor and indicated that it may count for 1/8 of the cause.  The examiner also found that the Veteran's hypertension did not develop as a result of his diabetes, as he was under regular medical care, and his hypertension developed about nine years before his diabetes.  Finally, the examiner found that there was no evidence that the Veteran's diabetes mellitus worsened his hypertension, as his hypertension was under good control.  With respect to peripheral neuropathy, the examiner indicated that the Veteran had right phantom limb pain, status post right lower extremity amputation above the knee (AKA).  Examination of the upper extremities, however, was normal.  After examination, the examiner stated that the Veteran did not have peripheral neuropathy of the upper extremities, and that the Veteran did not have peripheral neuropathy related to diabetes mellitus (stocking and glove).  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for hypertension or peripheral neuropathy of the upper extremities.  With respect to the Veteran's peripheral neuropathy claim, the weight of the medical in this case, does not indicate that the Veteran has been diagnosed with peripheral neuropathy of the upper extremities that is related to service or his diabetes mellitus.  While a September 2005 treatment note indicated peripheral neuropathy of the upper extremities secondary to diabetes mellitus, the October 2005 examiner diagnosed neuropathy of the right upper extremity, cause undetermined.  This examiner also found no peripheral neuropathy (stocking and glove) related to diabetes mellitus.  In addition, the April 2010 examiner, while noting  numbness and tingling in the right hand, found that the Veteran did not have peripheral neuropathy of the upper extremities, and also did not have peripheral neuropathy of the upper extremities (stocking and glove) secondary to diabetes mellitus.  

Next, with respect to the Veteran's hypertension claim, while the Veteran has been diagnosed with hypertension, all three VA examiners in this case found that this condition was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  These opinions outweigh the findings of the September 2005 physician who indicated that the Veteran had hypertension secondary to diabetes mellitus.  There was no medical basis or reasoning provided with this opinion.  There is also no medical evidence in the claims file that this disability was diagnosed in service or within one year after service.   

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the opinions of the VA examiners, and the April 2010 VA examiner in particular, based as it was on an examination of the Veteran and the Veteran's claims file, are most probative in this case.  

In this regard, the Board notes that the Veteran has contended on his own behalf that his conditions are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's claimed disabilities and any instance of his military service to be complex in nature.  See Woehlaert , supra.   In this case, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements regarding a nexus between his conditions and his military service to be of less probative value than the medical opinions rendered by the VA examiners who have medical expertise.  As such, the Board finds that the Veteran's contentions regarding the etiology of his conditions, as well as his allegations of continuity of symptomatology, are outweighed by the competent and probative VA medical examiners' findings.  The Board attaches the most probative value to these opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In addition, the April 2010 VA examiner's opinions were also based on review of the Veteran's claims file and examinations of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA examiner opinions, rendered by a medical professional, are afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the upper extremities is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for peripheral vascular disease, and a lung condition, to include a disability due to asbestos exposure.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that, in February 2011, after the most recent supplemental statement of the case dated in December 2010, the Veteran submitted medical evidence relevant to his claim of entitlement to service connection for peripheral vascular disease.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

In this regard, the Board also notes that the Veteran was provided VA examinations dated in October 2005, October 2006, and April 2010, with respect to his peripheral vascular disease claim.  He has been diagnosed with peripheral vascular disease of the lower extremities, and is also status post above the knee amputation (AKA) of the right lower extremity.  Here, while a private treatment report dated in September 2005, diagnosed the Veteran with peripheral vascular disease secondary to diabetes mellitus, the VA examinations have universally found that the Veteran's lower extremity peripheral vascular disease was not caused by his service-connected diabetes mellitus, as this condition existed prior to the onset of his diabetes mellitus.  

With respect to aggravation, however, the evidence is less clear.  The October 2006 VA examiner, that examined the Veteran in connection with his diabetes mellitus, indicated that the Veteran had paraesthesia of the right lower extremity that was not a complication of diabetes mellitus and had not been worsened or increased by his diabetes mellitus.  The April 2010 examiner also indicated that the Veteran's right AKA was not worsened or increased by diabetes mellitus, but also declined to opine regarding whether the Veteran's lower extremity peripheral vascular disease had been aggravated by his service-connected diabetes mellitus, finding that he could not resolve the issue without resort to speculation.  After this examination, the Veteran submitted a statement of his treating physician dated in July 2009 stating that there may have been aggravation of circulation problems and non-healing, specifically with respect to this right lower extremity, due to diabetes.  The Board also notes that the Veteran's claims file contains a January 2006 medical report indicating that the Veteran's vascular disease could be in part due to elevated glucose and diabetes not yet diagnosed.

Based on the foregoing, the Board finds that the matter of whether the Veteran's bilateral lower extremity peripheral vascular disease, status post right AKA, was aggravated by his service-connected diabetes mellitus, should be remanded for further opinion.  In this regard, the Board finds that the matter has not been resolved by the medical evidence contained in the Veteran's claims file.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

Prior to affording the Veteran an additional VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his service-connected disabilities.  Here, the Board notes that the Veteran has been treated at the Mountain Home VA Medical Center.  Records from this facility dated since May 2007 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical records in connection with his claim. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified relevant outstanding VA and private records. See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, as noted above, the Board is required, under the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000, to make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In September 2005 and March 2006, the Veteran was provided notice under the VCAA with respect to his diabetes mellitus, hypertension, peripheral vascular disease, and peripheral neuropathy claims.  A review of the Veteran's claims file, however, indicates that VA has not been provided with any VCAA notice with respect to his claim for a lung condition, to include a disability due to asbestos exposure.  In this regard, the Board notes that in certain circumstances the Board may find that a claim may be adjudicated, even with defective notice, if a reasonable person could have been expected to understand what was needed to substantiate the claim and that the error was harmless and no prejudice would result.  See generally 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S.Ct. 1696 (2009).   In this case, however, the Board finds that no notice at all was given.  Therefore, in fairness to the Veteran, this matter should be remanded for proper notice and an opportunity to respond thereto.  A remand is required for VA to issue a VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) compliant notice regarding his claim for a lung condition, to include a disability due to asbestos exposure.

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his lower extremity disorders, and for any lung or asbestos related conditions.  This should specifically include treatment records from the Mountain Home VA Medical Center, dated since May 2007.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

3.  The Veteran should be afforded a VA examination in order to determine whether the Veteran has peripheral vascular disease or related disorders of the lower extremities, that had their onset in service, within one year of service, or were caused or aggravated by his service-connected diabetes mellitus, or due to exposure to Agent Orange.  The claims file must be available to the examiner prior to the entry of any opinions.

In offering such opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of the claimed disorder.  Specifically, the examiner is requested to comment on the July 2009 statement of his private physician that there may have been aggravation of circulation problems and non-healing, specifically with respect to the right lower extremity, due to diabetes.  The examiner should also comment on a January 2006 medical report indication that the Veteran's vascular disease can be in part due to elevated glucose and diabetes that was not yet diagnosed, and the September 2005 report that the Veteran has peripheral vascular disease secondary to diabetes mellitus.  The rationale for any opinion offered must be provided.  If necessary, the examiner should attempt to reconcile his or her opinion with any conflicting medical opinions of record.  

4.  When the developments requested have been completed, readjudicate the appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


